PER CURIAM.
Having considered appellant’s response to this court’s order to show cause why the appeal should not be dismissed dated July 6, 1999, this appeal is hereby dismissed. See, e.g., Central Fla. Police Benevolent Ass’n, Inc. v. City of Orlando, 614 So.2d 1203 (Fla. 5th DCA 1993); City of Fort Lauderdale v. Fraternal Order of Police, Lodge No. 31, 582 So.2d 162 (Fla. 4th DCA 1991). The dismissal is without prejudice to Appellant to refile upon entry of a final judgment.
BOOTH, KAHN, and BROWNING, JJ., CONCUR.